PER CURIAM.
Lillie Perez appeals from a final judgment of dissolution of marriage. For the following reason, we reverse in part, affirm in part, and remand.
The finding of the trial court that four minor children were born of the marriage is against the manifest weight of the evidence. The undisputed scientific evidence, namely HLA blood test results, concluded that the husband “cannot be the biological father of the child.” 1 Accordingly, we reverse that portion of the final judgment finding that the youngest child, born May 10, 1988, was born of the marriage and remand with directions to enter an amended final judgment in accordance with this opinion. See Sacks v. Sacks, 267 So.2d 73 (Fla.1972). We affirm all other portions of the final judgment of dissolution of marriage.
Affirmed in part, reversed in part, and remanded with directions.

. Unlike Ferguson v. Williams, 566 So.2d 9 (Fla. 3d.DCA 1990) (although Florida legislature has deemed HLA test results highly probative in paternity disputes, those test results are not always dispositive), the HLA results in this case showed a combined paternity index of zero.